       Case 4:20-cv-05109-EFS     ECF No. 19    filed 04/28/21   PageID.607 Page 1 of 2




 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                                Apr 28, 2021
                                                                      SEAN F. MCAVOY, CLERK
 4

 5
                           UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
 7

 8   ROBERT B.,                                  No.    4:20-cv-5109-EFS

 9                             Plaintiff,
                                                 ORDER GRANTING THE
10                v.                             COMMISSIONER’S UNOPPOSED
11                                               MOTION FOR AN EXTENSION OF
     ANDREW M. SAUL, Commissioner of             TIME
12   Social Security,

13                             Defendant.
14

15         Before the Court is the Defendant Commissioner of Social Security’s

16   Unopposed Motion for an Extension of Time. ECF No. 18. The Commissioner

17   requests that the deadline to file a responsive motion be extended from April 28,
18
     2021, to June 2, 2021, and avers Plaintiff’s counsel has no objection to the
19
     requested extension. Id. Upon reviewing the record, the Court finds good cause to
20
     grant the extension and extend corresponding deadlines.
21

22         Accordingly, IT IS HEREBY ORDERED:

23         1.     The Commissioner’s Unopposed Motion for an Extension of Time,

24                ECF No. 18, is GRANTED.
25
           1.     The Commissioner shall file any responsive motion or memorandum
26
                  by Wednesday, June 02, 2021.
27

28
                                                                            Order - Page 1 of 2
       Case 4:20-cv-05109-EFS         ECF No. 19   filed 04/28/21   PageID.608 Page 2 of 2




 1         2.     Plaintiff’s optional reply shall be filed by Wednesday, June 16, 2021.
 2
           3.     The summary-judgment motions shall be set for hearing without oral
 3
                  argument on Friday, July 16, 2021, unless a party contacts the
 4
                  Courtroom Deputy, (509) 943-8174, at least three weeks before this
 5
                  hearing date to arrange oral argument.
 6

 7         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 8   provide copies to all counsel.
 9         DATED this 28th        day of April 2021.
10

11                                   s/Edward F. Shea
                                      EDWARD F. SHEA
12                            Senior United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           Order - Page 2 of 2
